UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1176


ROBERT E. GREEN, SR.,

             Plaintiff - Appellant,

             v.

MAYOR AND CITY COUNCIL; BALTIMORE CITY POLICE
DEPARTMENT; SOD DECOY SQUAD; CARL STAMBAUGH, Officer;
OTHER MEMBERS OF THE BALTIMORE POLICE DEPARTMENT,

             Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:99-cv-02941-MJG)


Submitted: June 20, 2017                                          Decided: July 6, 2017


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Green, Sr., Appellant Pro Se. William Rowe Phelan, Jr., BALTIMORE CITY
LAW DEPARTMENT, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Robert E. Green, Sr., seeks to appeal the district court’s orders dismissing his 42

U.S.C. § 1983 (2012) action without prejudice and confirming that the case was closed.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s orders were entered on the docket on October 28, 1999 and

November 10, 1999. The notice of appeal was filed on February 6, 2017. Because Green

failed to file a timely notice of appeal or obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We deny Green’s motion to expedite as moot and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                                 DISMISSED




                                               2